Citation Nr: 9931338	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-29 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the right forearm, claimed as a result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1954 and from August 1955 to June 1973. 

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied a claim for service 
connection for malignant melanoma (status post excision) of 
the right forearm as a result of exposure to ionizing 
radiation.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In September 1998 the Board remanded the case for a Board 
hearing at the RO.  Since that time, the veteran withdrew his 
request for such a hearing and the case was returned to the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
the issue has been obtained by the RO.

2.  Malignant melanoma of the right forearm was not present 
in service or for many years after and is not related to an 
incident of service, including exposure to ionizing 
radiation.


CONCLUSION OF LAW

Malignant melanoma of the right forearm was not incurred in 
or aggravated by active service, nor may this disease be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded, meaning that it is plausible.  He has submitted 
competent evidence of exposure to ionizing radiation during 
active service and competent evidence of a "radiogenic" 
disease as defined by 38 C.F.R. § 3.311(b).  The Board finds 
that all relevant evidence for equitable disposition of this 
claim has been obtained and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

The veteran's service medical records are negative for 
malignant melanoma or for any disease listed at 38 C.F.R. 
§ 3.309(d)(2) or § 3.311(b)(2).  

In February 1996, the veteran submitted a service connection 
claim for skin cancer.  He reported that he had been exposed 
to ionizing radiation during atmospheric testing of nuclear 
devices at Eniwetok Atoll in 1952.  

In April 1996, the RO received an April 1995 VA ionizing 
radiation examination report.  The report notes that the 
veteran had retired from the Navy.  He quit smoking 20 years 
earlier and had hypertension for five years.  In February 
1995, he had undergone wide excision of a Class II melanoma.  
He reported that he was more than 10 miles from the blast 
sites during the tests.  His health was generally excellent, 
but several small moles were noted and there was scar on the 
right forearm from melanoma removal.

In June 1996, the RO received private clinical reports noting 
treatment for malignant melanoma.  According to a May 1996 
letter from Dr. Sam Stafford, he had treated the veteran 
since February 1995 when he removed a malignancy from the 
veteran's right arm.  Other reports note the appearance 
and/or excision of actinic and seborrheic keratoses, papules, 
and dysplastic nevi at various times.  An April 1996 report 
notes that five black papules had appeared on the right 
forearm at the site of the previous melanoma excision.  They 
were removed and found to be dysplastic nevi.

In June 1996, the veteran reported that the Defense Nuclear 
Agency (DNA) had been monitoring his health since 1978 and 
had assigned him the personal tracking number "028039."  He 
reported that he participated in Operation IVY in 1952.  

In August 1996 the RO received a letter from Defense Special 
Weapons Agency (DSWA) (formerly called the Defense Nuclear 
Agency) confirming the veteran's presence at Operation IVY, a 
series of atmospheric detonations of nuclear devices at the 
Pacific Proving Grounds during 1952.  According to the 
letter, DSWA did not have a record of actual exposure for the 
veteran and therefore referred to an estimated dosage.  
According to the estimate, the veteran would have received a 
probable dose of 0.013-rem gamma with an upper bound of 0.024 
rem gamma.  According to DSWA, there was virtually no 
potential for exposure to neutron radiation during the tests.  

The DSWA letter also pointed out that internally deposited 
radioisotopes in the body at the levels encountered during 
atmospheric testing would represent minimal dosage to the 
skin.  DSWA pointed out that there was no evidence to suggest 
that skin cancer was associated with either internal or 
external exposure to ionizing radiation at the given levels 
of exposure.  The DSWA letter noted that other testing 
indicates that 1000 rem or more (two orders above any dosage 
possibly received by almost all nuclear test participants) 
was associated with increased incidents of skin cancer.  The 
DSWA letter further noted that in cases of "severe" exposure 
to ionizing radiation, erythema followed by deep ulceration 
of the skin occurred within months of exposure.  DSWA 
indicated that reports of skin erythema were rare among test 
participants and no cases of deep ulceration had been 
reported.  DSWA concluded that test participants did not have 
an elevated skin cancer rate.  

DSWA also furnished additional information concerning the 
veteran's ship, the USS Fletcher, Operation IVY, and another 
report addressing the accuracy of the information supplied by 
DSWA.  

According to a history of the USS Fletcher, Operation IVY was 
a two-shot atmospheric nuclear detonation test at Eniwetok on 
November 1 and 16, 1952.  On November 1, Fletcher observed 
Test Mike from a distance of about 37 miles.  The ship 
maneuvered that day but remained outside the lagoon, 
patrolling west of Eniwetok.  Later that day, Fletcher 
departed for Kwajalein Atoll, returning to an anchor point 18 
miles southeast of the test site on November 4, 1952.  The 
report notes that on November 3rd, a small amount of 
radioactive fallout was deposited on the task group ships at 
Eniwetok.  Two ships patrolling outside the lagoon reported 1 
mr/hr (milliroentgens per hour) with a few isolated instances 
of 3 to 4 mr/hr gamma.  The report notes that because 
Fletcher was operating outside the fallout area, it was 
doubtful that it experienced any contamination problems.  
Fletcher then apparently entered the lagoon, for the report 
states that it "remained in the lagoon until November 8, when 
it resumed its patrol duties."  The report also notes that on 
November 15th, the ship reentered the lagoon for provisions 
and departed the lagoon the next day to observed Test KING 
from about 19 miles.  Following that detonation, the ship 
remained outside the lagoon for 5 1/2 hours and then anchored 
at a point 9 miles south of the test site.  The report notes 
that after Test KING, 0.6mr/hr of contamination was detected 
on unspecified ships during the period 24 to 30 hours after 
the detonation.  This trace fallout was readily cleaned up by 
all ships and no contamination problems were encountered.  
Fletcher was granted a final radiological clearance prior to 
its departure on November 17th.  The report notes that 37 men 
of the 267 aboard Fletcher wore dosimetry badges.  The 
recorded mean radiation exposure for the badged men was .091-
rem gamma with a range of .035 to 0.16 rem gamma.  The report 
notes that National occupational exposure standards permit 
5.0 rem per year.  

An executive summary of an article entitled Review of the 
Methods Used to Assign Radiation Doses To Service Personnel 
at Nuclear Weapons Tests addresses the accuracy of the 
information supplied by DSWA.  The report (dated in 1985) 
notes that responsibility for estimating radiation dose 
estimates was assigned to DNA.  DNA formulated a program of 
dose assignment, known as the Nuclear Test Personnel Review 
(NTPR).  DNA asked the National Research Council to review 
the scientific aspects of the program.  Thereafter, the 
National Research Council's Board of Radiation Effects 
Research formed the Committee on Dose Assignment and 
Reconstruction for Service Personnel at Nuclear Weapons Tests 
(hereinafter referred to as the committee).  The committee 
encountered many problems, including processing an 
extraordinary amount of information and the uncertainties 
involved in the dose assignments.  The report notes that 
although the technology for measuring radiation was 
relatively crude during WW II, during the 18 years of nuclear 
testing that following, it improved substantially.  Film 
badges were the preferred source of exposure data and they 
were the principal source of exposure data used for Navy 
personnel.  On the basis of tests conducted by the National 
Bureau of Standards during the 1950's, the film badges were 
found to have a positive bias, i.e., about 45 percent of the 
film badges read too high.  

The executive summary also notes that measurement of beta 
radiation was almost non-existent or of uncertain quality.  
Nevertheless, the committed found that the procedures used by 
DNA to estimate external radiation doses were reasonably 
sound.  The report also notes that even where film badge 
records are available, those records might not indicate a 
person's total exposure throughout his participation in a 
nuclear test.  When an un-badged person belonged to a group 
of which some members wore film badges, the dose assigned by 
the Navy to that person was the 95th percentile dose received 
by group members to whom badges were assigned.  This 
procedure increased the dose estimates for most veterans.  
The executive summary also concluded that 99 percent of all 
personnel received less than 5 rem, which approximated the 
average dose received by the general population during the 
last 30 years from exposure to natural radiation plus medical 
and dental X-rays.  

In October 1996, the designee of VA's Chief Public Health and 
Environmental Hazard Officer provided an advisory opinion 
that it is "unlikely" that the veteran's malignant melanoma 
could be attributed to radiation exposure in service.  On 
this basis, the Undersecretary for Benefits issued an opinion 
in October 1996 that "there is no reasonable possibility" 
that the veteran's melanoma was the result of such 
exposure."

Based on the above information, in November 1996, the RO 
denied the service connection claim.  

In September 1997, the veteran challenged the estimated 
levels of actual exposure used by VA.  In a February 1998 
letter, the veteran reported that his ship was among those 
"unspecified ships" reportedly receiving trace contamination 
from the nuclear tests.  He further reported that following 
the first test during the several days that the ship was 
anchored in the contaminated lagoon, "the ship was making 
water for cooking, drinking, and bathing, with no 
restrictions placed on the use of this contaminated water."  
He indicated that "multiple melanoma" was listed at 38 C.F.R. 
§ 3.309(d)(2)(ix) as being presumptively service-connected in 
radiation exposed veterans.  He also reported that the 
methods used by the various agencies that estimate dose 
levels have been found to be based on flawed data and that 
DSWA has been notified by the National Academy of Sciences 
that their 1985 data is not valid for epidemiology purposes.  

In February 1998, the veteran testified before an RO hearing 
officer that he served during Operation IVY as an officer in 
the combat operations center onboard the USS Fletcher.  He 
recalled that a special team equipped with Geiger counters 
was aboard and that within an hour after the test shot, this 
equipment detected contamination aboard the ship.  He also 
participated in a second shot weeks later.  During that time, 
his ship distilled contaminated water from the area and that 
water was used for drinking, cooking, bathing, and tooth 
brushing.  He indicated that he believed that the weapons 
used at Hiroshima and Nagasaki caused the same lesions and 
malignancies that he had.  He testified that his private 
doctors have discouraged sun exposure.  He testified that the 
National Academy of Sciences has recently invalidated the 
methods used by the DSWA. 


II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The following diseases shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied:  (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid;  (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus;  (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE:  For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra.  38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 1999); 38 C.F.R. § 3.309(d)(1), 
(2) (1998).  The veteran did not have any of these cancers, 
so the statutory presumption of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) is not applicable.  As an additional 
note, it is clear from the record that the veteran feels that 
his service connection claim should be granted because he 
asserts that his malignant melanoma is presumptively linked 
to radiation exposure at § 3.309(d)(2)(ix).  The Board notes 
that the cited subsection refers to multiple myeloma and not 
to malignant melanoma.  While skin cancer or malignant 
melanoma is not presumptively linked to ionizing radiation, 
it had been determined to be "radiogenic" within the meaning 
of 38 C.F.R. § 3.311.  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, and the veteran subsequently developed a 
"radiogenic" disease within the purview of 38 C.F.R. 
§ 3.311(b)(2) and such disease first became manifest within 
the period specified under paragraph (b)(5) of this section, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b) (1999).  
Skin cancer is included in the list of "radiogenic" 
diseases found at 38 C.F.R. § 3.311(b)(2).  

The claim was referred to the Undersecretary for Benefits as 
required.  The Undersecretary for Benefits determined that, 
based on the reconstructed dose estimates provided by DSWA 
and the advisory opinion from the Veterans Health 
Administration, there was "no reasonable possibility" that 
the veteran's malignant melanoma was related to exposure to 
ionizing radiation during active service.  The veteran has 
submitted no contrary opinion from a competent (medical) 
source.  

The Board notes here that DSWA's reconstructed dose estimate 
used in this case merits discussion.  First, a historical 
record of the activities of the Fletcher indicates that 
badged personnel aboard that ship received a mean exposure of 
.091 rem gamma with an upward bound of .16 rem gamma.  The 
executive summary notes that when an unbadged person belonged 
to a group of which some members wore film badges, the dose 
assigned by the Navy to that person was the 95th percentile 
does received by the badged group.  The Board notes that 
although 37 men aboard the Fletcher wore film badges, no such 
dosage level was used by DSWA in their exposure estimate for 
the veteran.  In this case, DSWA provided an estimate of 
0.013-rem gamma with an upper bound of 0.024-rem gamma.  The 
Board notes however, that even if a 95th percentile value 
reflected by badged personnel had been used in this case, the 
overall dose estimates would still have resulted in a dose 
estimate significantly lower than the dosage DSWA reported as 
necessary to cause an increase in skin cancer incidents.  The 
Board also notes that DSWA reported that an elevated 
incidence of skin cancer had not been shown among test 
participants, regardless of their level of exposure.  This 
evidence, the Board finds, has not been controverted.  

The veteran reported that DNA assigned a personal tracking 
number to him, and it is observed no mention of this number 
has been made by DSWA.  Significantly, however, there is no 
indication that a reference to the tracking number would 
change the results, as the DSWA letter specifically mentions 
that it does not possess a record of actual exposure for the 
veteran. 

Lastly, the veteran reported that DSWA estimates rely on data 
that has since been determined to be unsuitable for 
epidemiology purposes.  The Board takes note of this argument 
and of the fact that the executive summary itself notes that 
there are many uncertainties associated with reconstructing 
dose estimates.  However, the executive summary also notes 
that there is a positive bias built into the process so that 
larger than actual doses are presumed for most personnel.  
For this reason and in the absence of competent scientific 
data to the contrary, the Board will continue to accord 
deference to the dose estimates supplied by DSWA, and the 
conclusions provided by the Chief Public Health and 
Environmental Hazards Officer, and the Undersecretary for 
Benefits.  

Although the veteran has asserted that radiation exposure 
caused his skin cancer, the Board cannot use his opinion 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 140 (1993).  

After consideration of all the evidence of record, including 
the veteran's testimony, the Board finds that the 
preponderance of it is against the claim for service 
connection for malignant melanoma of the right forearm, 
claimed as a result of ionizing radiation exposure.  Indeed, 
the veteran's contentions are the only pieces of evidence 
linking his melanoma to service.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).





ORDER

Service connection for malignant melanoma of the right 
forearm, claimed as a result of ionizing radiation exposure 
is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

